DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-21 remain allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has carefully reviewed the PCT Written opinion provided with the IDS of March 19, 2021. The examiner does not regard the cited Y references as being reasonably combinable. US 2018/0334641, previously cited by the examiner, discloses a unit dose composition comprising water and at least four non-aqueous solvents. WO 99/33943 discloses compositions which may be liquid or solid and may comprise non aqueous solvents. The embodiments disclose much lower amounts of surfactant than those presently recited. Most importantly, formulation of unit doses is not disclosed. The reference appears to have been cited as an arbitrary teaching that silicones may be incorporated into laundry detergents. The detergent art is sufficiently crowded that a persuasive case of obviousness would require citation of a second reference which is much more germane to the first. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761